The opinion of the court was delivered by
Bermudez, C. J.
This is an application for-writs of mandamus, prohibition and certiorari.
The allegations are; That the Relator sued to recover the amount of a promissory note for §445; that certain parties intervened, claiming the ownership of the note; that judgment was rendered, in favor of plaintiff, rejecting the intervention and condemning the defendants to pay plaintiff; that the intervenors asked and obtained a suspensive and devolutive appeal from the judgment, returnable to the Circuit Court of Appeals, on their giving, in each instance, a bond for $25, which was done.
The contention is, that the District Judge should have fixed the amount of the bond at one-half over and above the claim.
For the reasons given in the case of State ex rel. Sample vs. Judge, just decided, this court has no jurisdiction over the merits of this application, and must refer the Relator to the Circuit Court of Appeals.
Application dismissed.